                  Case 20-31420-sgj7 Doc 11 Filed 06/10/20                                 Entered 06/10/20 12:56:29                        Page 1 of 15

 Fill in this information to identify your case:

  Debtor 1                   Dawna                 Mary                Icenhour
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Northern District of Texas

  Case number                       20-31420-SGJ-7                                                                                           ✔
                                                                                                                                             ❑    Check if this is an
  (if known)                                                                                                                                      amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                          12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority           Nonpriority
                                                                                                                                  claim       amount             amount

2.1      Lee Law Firm, PLLC                                                                                                               $0.00          $0.00            $0.00
                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
         8701 Bedford Euless Rd 510
        Number           Street
                                                                    As of the date you file, the claim is: Check all that
                                                                    apply.
         Hurst, TX 76053
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ✔ Debtor 1 only                                             ❑ Disputed
        ❑
        ❑ Debtor 2 only                                             Type of PRIORITY unsecured claim:
        ❑ Debtor 1 and Debtor 2 only                                ❑ Domestic support obligations
        ❑ At least one of the debtors and another                   ❑ Taxes and certain other debts you owe the
        ❑ Check if this claim is for a community debt
                                                                        government
                                                                    ❑ Claims for death or personal injury while you were
        Is the claim subject to offset?                                 intoxicated
        ✔ No
        ❑                                                           ✔ Other. Specify
                                                                    ❑
        ❑ Yes                                                          Attorney Fees




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 11
                   Case 20-31420-sgj7 Doc 11 Filed 06/10/20                                    Entered 06/10/20 12:56:29                          Page 2 of 15

 Debtor 1              Dawna                  Mary                      Icenhour                                            Case number (if known) 20-31420-SGJ-7
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     AES/NCT                                                                    Last 4 digits of account number 9666                                               $2,366.00
        Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
        P.O. Box 61047
                                                                                   As of the date you file, the claim is: Check all that apply.
        Number           Street
        Harrisburg, PA 17106
                                                                                   ❑ Contingent
        City                              State      ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.                                          ❑ Disputed
        ✔
        ❑ Debtor 1 only                                                            Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                            ✔ Student loans
                                                                                   ❑
        ❑ Debtor 1 and Debtor 2 only                                               ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another
                                                                                       divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt
                                                                                   ❑ Debts to pension or profit-sharing plans, and other
                                                                                       similar debts
        Is the claim subject to offset?                                            ❑ Other. Specify
        ✔ No
        ❑                                                                              Student Loans
        ❑ Yes
4.2     AES/RBS Citizens                                                           Last 4 digits of account number 9666                                               $2,285.00
        Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
        PO Box 61047
                                                                                   As of the date you file, the claim is: Check all that apply.
        Number           Street
        Harrisburg, PA 17106
                                                                                   ❑ Contingent
        City                              State      ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.                                          ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                          Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                            ✔ Student loans
                                                                                   ❑
        ❑ Debtor 1 and Debtor 2 only                                               ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                      divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt                              ❑ Debts to pension or profit-sharing plans, and other
                                                                                       similar debts
        Is the claim subject to offset?                                            ❑ Other. Specify
        ✔ No
        ❑                                                                              Student loan
        ❑ Yes
4.3     Bank of America                                                            Last 4 digits of account number 0190                                               $4,500.00
        Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
        PO Box 982238
                                                                                   As of the date you file, the claim is: Check all that apply.
        Number           Street
        El Paso, TX 79998
                                                                                   ❑ Contingent
        City                              State      ZIP Code                      ❑ Unliquidated
        Who incurred the debt? Check one.                                          ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                          Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                            ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                               ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another                                      divorce that you did not report as priority claims
        ❑ Check if this claim is for a community debt                              ❑ Debts to pension or profit-sharing plans, and other
                                                                                       similar debts
        Is the claim subject to offset?                                            ✔ Other. Specify
                                                                                   ❑
        ✔ No
        ❑                                                                              Credit Card
        ❑ Yes



Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 2 of 11
                    Case 20-31420-sgj7 Doc 11 Filed 06/10/20                                 Entered 06/10/20 12:56:29                          Page 3 of 15


 Debtor 1              Dawna                  Mary                    Icenhour                                            Case number (if known) 20-31420-SGJ-7
                       First Name             Middle Name             Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.4     Capital One                                                                                                                                                   $669.00
                                                                                 Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        P.O. Box 30285
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Salt Lake City, UT 84130                                                 ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?
                                                                                 ✔
                                                                                 ❑
       ✔
       ❑      No
                                                                                     Other. Specify
                                                                                     Credit Card
       ❑      Yes
4.5     Citicards CBNA                                                           Last 4 digits of account number 9298                                            $2,240.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        P.O. Box 6241
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Sioux Falls, SD 57117                                                    ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Credit Card
       ❑      Yes
4.6     CMRE                                                                                                                                                     unknown
                                                                                 Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        3075 E Imperial Hwy 200
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Brea, CA 92821                                                           ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?
                                                                                 ✔
                                                                                 ❑
       ✔
       ❑      No
                                                                                     Other. Specify

       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 3 of 11
                    Case 20-31420-sgj7 Doc 11 Filed 06/10/20                                 Entered 06/10/20 12:56:29                          Page 4 of 15


 Debtor 1              Dawna                  Mary                    Icenhour                                            Case number (if known) 20-31420-SGJ-7
                       First Name             Middle Name             Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.7     Comenitycb/Ulta                                                          Last 4 digits of account number 9970                                            $3,714.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        P.O. Box 182120
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Columbus, OH 43218                                                       ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Credit Card
       ❑      Yes
4.8     Credit One Bank                                                          Last 4 digits of account number 0329                                                 $443.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        PO Box 98875
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Las Vegas, NV 89193                                                      ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Credit Card
       ❑      Yes
4.9     Envision Physician Services                                              Last 4 digits of account number 9344                                                 $683.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        PO Box 99082
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Las Vegas, NV 89193                                                      ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Medical Bill
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 4 of 11
                    Case 20-31420-sgj7 Doc 11 Filed 06/10/20                                 Entered 06/10/20 12:56:29                          Page 5 of 15


 Debtor 1              Dawna                  Mary                    Icenhour                                            Case number (if known) 20-31420-SGJ-7
                       First Name             Middle Name             Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.10    Equiant Financial Services                                               Last 4 digits of account number 5691                                            $6,370.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?          10/04/2017
        5401 N Pima Rd 150
                                                                                 As of the date you file, the claim is: Check all that apply.
       Number           Street
        Scottsdale, AZ 85250
                                                                                 ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                     divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                                 ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ❑   Other. Specify
       ✔
       ❑      No                                                                     Other
       ❑      Yes
4.11    Fed Loan Serv                                                            Last 4 digits of account number 2832                                           $29,989.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        PO Box 60610
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Harrisburg, PA 17106                                                     ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ✔
                                                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Student loan
       ❑      Yes
4.12    Global Exchange Development                                                                                                                              unknown
                                                                                 Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        PO BOx 78843
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Phoenix, AZ 85062                                                        ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?
                                                                                 ✔
                                                                                 ❑
       ✔
       ❑      No
                                                                                     Other. Specify

       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 5 of 11
                    Case 20-31420-sgj7 Doc 11 Filed 06/10/20                                 Entered 06/10/20 12:56:29                          Page 6 of 15


 Debtor 1              Dawna                  Mary                    Icenhour                                            Case number (if known) 20-31420-SGJ-7
                       First Name             Middle Name             Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.13    Medical City Arlington                                                   Last 4 digits of account number 9344                                                 $441.54
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        PO Box 99400
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Louisville, KY 40269                                                     ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Medical Bill
       ❑      Yes
4.14    Medicredit                                                               Last 4 digits of account number 9557                                                   $0.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        PO Box 1629
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Maryland Heights, MO 63043                                               ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Collecting for - Southwest Scoliosis
       ❑      Yes
4.15    Mercantile Admnt Bur                                                     Last 4 digits of account number 0B02                                                   $0.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        165 Lawrence Bell Dr
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Buffalo, NY 14221                                                        ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Collecting for - Bank of America
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 6 of 11
                    Case 20-31420-sgj7 Doc 11 Filed 06/10/20                                 Entered 06/10/20 12:56:29                          Page 7 of 15


 Debtor 1              Dawna                  Mary                    Icenhour                                            Case number (if known) 20-31420-SGJ-7
                       First Name             Middle Name             Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.16    North Shore Agency                                                       Last 4 digits of account number 8005                                                  $53.02
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        270 Spagnoli Rd 110
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Melville, NY 11747                                                       ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Collecting for - The Bradford Exchange
       ❑      Yes
4.17    Omega RMS                                                                Last 4 digits of account number 8443                                                   $0.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        PO Box 9228
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Coral Springs, FL 33065                                                  ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Collecting for - Universal
       ❑      Yes
4.18    Peoplefund                                                               Last 4 digits of account number 2771                                           $10,454.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        2921 E 17th St
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Austin, TX 78702                                                         ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Business Debt
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 7 of 11
                    Case 20-31420-sgj7 Doc 11 Filed 06/10/20                                 Entered 06/10/20 12:56:29                          Page 8 of 15


 Debtor 1              Dawna                  Mary                    Icenhour                                            Case number (if known) 20-31420-SGJ-7
                       First Name             Middle Name             Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.19    Quest Diagnostics                                                                                                                                        unknown
                                                                                 Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        Po Box 7306
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Hollister, MO 65673-7306                                                 ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?
                                                                                 ✔
                                                                                 ❑
       ✔
       ❑      No
                                                                                     Other. Specify

       ❑      Yes
4.20    Radius Global Solutions                                                  Last 4 digits of account number 4334                                                   $0.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        7831 Glenray Rd 250A
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Minneapolis, MN 55439                                                    ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Collecting for - Envision Physician
       ❑      Yes
4.21    Sequium Assett Solutions, LLC                                                                                                                                   $0.00
                                                                                 Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        1130 Northchase Parkway 150
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Marietta, GA 30067                                                       ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?
                                                                                 ✔
                                                                                 ❑
       ✔
       ❑      No
                                                                                     Other. Specify
                                                                                     Collecting for - Verizon
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 8 of 11
                    Case 20-31420-sgj7 Doc 11 Filed 06/10/20                                 Entered 06/10/20 12:56:29                          Page 9 of 15


 Debtor 1              Dawna                  Mary                    Icenhour                                            Case number (if known) 20-31420-SGJ-7
                       First Name             Middle Name             Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.22    Southwest Scoliosis Institute                                            Last 4 digits of account number 1250                                                  $90.35
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        PO Box 668
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Brentwood, TN 37024                                                      ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Medical Bill
       ❑      Yes
4.23    Texans Credit Union                                                                                                                                           $763.00
                                                                                 Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        777 E. Campbell Rd
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Richardson, TX 75081                                                     ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?
                                                                                 ✔
                                                                                 ❑
       ✔
       ❑      No
                                                                                     Other. Specify
                                                                                     Line of Credit
       ❑      Yes
4.24    Universal Account Servicing/OTA                                          Last 4 digits of account number 3236                                            $4,238.81
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        PO Box 901571
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Kansas City, MO 64190                                                    ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Medical Bill
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 9 of 11
                   Case 20-31420-sgj7 Doc 11 Filed 06/10/20                                 Entered 06/10/20 12:56:29                           Page 10 of 15


 Debtor 1              Dawna                  Mary                    Icenhour                                            Case number (if known) 20-31420-SGJ-7
                       First Name             Middle Name             Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                               Total claim


4.25    Verizon Wireless                                                         Last 4 digits of account number 0001                                                $939.31
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        P.O. Box 408
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Newark, NJ 07101                                                         ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Utilities
       ❑      Yes
4.26    Whooping Crane Properties                                                Last 4 digits of account number 7334                                            $4,050.00
       Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        20720 Ventura Blvd 300
       Number           Street                                                   As of the date you file, the claim is: Check all that apply.
        Woodland Hills, CA 91364                                                 ❑   Contingent
       City                              State       ZIP Code                    ❑   Unliquidated
       Who incurred the debt? Check one.                                         ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                      ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                         ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                                divorce that you did not report as priority claims
       ❑      Check if this claim is for a community debt                        ❑   Debts to pension or profit-sharing plans, and other
                                                                                     similar debts
       Is the claim subject to offset?                                           ✔
                                                                                 ❑
       ✔
                                                                                     Other. Specify
       ❑      No                                                                     Lease deficiency
       ❑      Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                page 10 of 11
                Case 20-31420-sgj7 Doc 11 Filed 06/10/20                           Entered 06/10/20 12:56:29                    Page 11 of 15


 Debtor 1              Dawna                Mary                   Icenhour                                    Case number (if known) 20-31420-SGJ-7
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                          $34,640.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $39,649.03
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                           $74,289.03




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 11 of 11
                 Case 20-31420-sgj7 Doc 11 Filed 06/10/20                               Entered 06/10/20 12:56:29                    Page 12 of 15

 Fill in this information to identify your case:

  Debtor 1                   Dawna                 Mary               Icenhour
                             First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name       Last Name

  United States Bankruptcy Court for the:                        Northern District of Texas

  Case number                       20-31420-SGJ-7                                                                                     ✔
                                                                                                                                       ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                              . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                       (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Dawna Mary Icenhour
        Dawna Mary Icenhour, Debtor 1


        Date 06/10/2020
                MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
       Case 20-31420-sgj7 Doc 11 Filed 06/10/20                                  Entered 06/10/20 12:56:29                       Page 13 of 15

                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF TEXAS
                                                                  DALLAS DIVISION

IN RE: Icenhour, Dawna Mary                                                                  CASE NO 20-31420-SGJ-7

                                                                                             CHAPTER 7




                                                                        AMENDED

                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       06/10/2020              Signature                                  /s/ Dawna Mary Icenhour
                                                                             Dawna Mary Icenhour, Debtor
          Case 20-31420-sgj7 Doc 11 Filed 06/10/20         Entered 06/10/20 12:56:29    Page 14 of 15


AES/NCT                             AES/RBS Citizens                          Attorney General of Texas
P.O. Box 61047                      PO Box 61047                              Bankruptcy Section
Harrisburg, PA 17106                Harrisburg, PA 17106                      400 South Zang, Ste 1100
                                                                              Dallas, TX 75208



Bank of America                     Capital One                               Citicards CBNA
PO Box 982238                       P.O. Box 30285                            P.O. Box 6241
El Paso, TX 79998                   Salt Lake City, UT 84130                  Sioux Falls, SD 57117




CMRE                                Comenitycb/Ulta                           Credit One Bank
3075 E Imperial Hwy 200             P.O. Box 182120                           PO Box 98875
Brea, CA 92821                      Columbus, OH 43218                        Las Vegas, NV 89193




Envision Physician Services         Equiant Financial Services                Fed Loan Serv
PO Box 99082                        5401 N Pima Rd 150                        PO Box 60610
Las Vegas, NV 89193                 Scottsdale, AZ 85250                      Harrisburg, PA 17106




Global Exchange                     Internal Revenue Service                  Internal Revenue Service
Development                         IRS - SBSE Insolvency Area 10             Insolvency
PO BOx 78843                        1100 Commerce St., MC 5026 DAL            PO Box 21126
Phoenix, AZ 85062                   Dallas, TX 75242                          Philadelphia, PA 19114



Lee Law Firm, PLLC                  Linebarger Goggan Blair et al             Medical City Arlington
8701 Bedford Euless Rd 510          2323 Bryan 1600                           PO Box 99400
Hurst, TX 76053                     Dallas, TX 75201                          Louisville, KY 40269




Medicredit                          Mercantile Admnt Bur                      North Shore Agency
PO Box 1629                         165 Lawrence Bell Dr                      270 Spagnoli Rd 110
Maryland Heights, MO 63043          Buffalo, NY 14221                         Melville, NY 11747




Omega RMS                           Peoplefund                                Quest Diagnostics
PO Box 9228                         2921 E 17th St                            Po Box 7306
Coral Springs, FL 33065             Austin, TX 78702                          Hollister, MO 65673-7306




Radius Global Solutions             Richard & Briggitte Davis                 Sequium Assett Solutions, LLC
7831 Glenray Rd 250A                315 Parkwood Ln                           1130 Northchase Parkway 150
Minneapolis, MN 55439               Coppell, TX 75019                         Marietta, GA 30067




Southwest Scoliosis Institute       State Comptroller                         State Comptroller
PO Box 668                          Revenue Accounting Div Bankruptcy         Revenue Accounting Div Bankruptcy
Brentwood, TN 37024                 PO Box 13528                              PO Box 13528
                                    Austin, TX 78711                          Ecleto, TX 78111
         Case 20-31420-sgj7 Doc 11 Filed 06/10/20        Entered 06/10/20 12:56:29    Page 15 of 15


Texans Credit Union                Texas Alcohol Beverage                   Texas Employment
777 E. Campbell Rd                 Commission                               Commission
Richardson, TX 75081               Licenses and Permits Division            TEC Building - Bankruptcy
                                   PO Box 13127                             101 E. 15th Street
                                   Austin, TX 78711-3127                    Austin, TX 78778


Tom Powers                         United States Attorney -                 United States Trustee
Chapter 13 Trustee                 North                                    1100 Commerce St., Room 9C60
105 Decker Ct 1150                 1100 Commerce St., Third Floor           Dallas, TX 75242
Irving, TX 75062                   Dallas, TX 75242



Universal Account                  Verizon Wireless                         Whooping Crane Properties
Servicing/OTA                      P.O. Box 408                             20720 Ventura Blvd 300
PO Box 901571                      Newark, NJ 07101                         Woodland Hills, CA 91364
Kansas City, MO 64190
